DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
Figures 1 & 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Kang, US #5,474,055
[Kang ('055)]

-
Trice, US #2018/0003389
[Trice ('389)]






Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 15, 18 & 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Trice ('389).
In Re Claims 1-4, 15, 18 & 19, Trice ('389) discloses:
Cl. 1: A home cooking appliance (Appliance #10
a housing (Housing #12);
a cooktop on the housing (Comprising at least Cooking Surface #20a), the cooktop having at least one gas burner (Gas Burners #19);
a cooking compartment in the housing and accessible through a door in a front of the housing (Cooking Compartment #14 accessible through Door #16);
a cooling air system having a cooling fan that conveys cooling air through the housing (Comprising Air Channel #15, Fan #17, the fan’s associated inlet ducting & Vent Opening #21b); and
an air guide between the cooktop and the cooking compartment (Inlet air duct leading to Fan #17), the air guide including an inlet located away from a space below the at least one gas burner of the cooktop (Air flow, indicated by the arrows inside the duct, are shown originating from Front #12a of Housing #12) and an outlet in fluid communication with the cooling fan (Fig. 2), the air guide configured to restrict air from being drawn into the cooling fan from the space below the at least one gas burner of the cooktop (Fig. 2: The only air entering the venting system is shown originating from Front #12a with no air shown being vented beneath Burners #19).
Cl. 2: wherein the inlet is disposed closer to the front of the housing than a primary air intake of the at least one gas burner in the space below the at least one gas burner of the cooktop (As discussed above, the ventilation air originates at Front #12b).
Cl. 3: wherein the cooktop includes a plurality of gas burners (Fig. 1-3), and wherein the inlet is disposed closer to the front of the housing than a primary air intake of each of the plurality of gas burners in the space below the plurality of gas burners of the cooktop (As discussed above, the ventilation air originates at Front #12b).
Cl. 4: further comprising: a chassis floor between the cooktop and the cooking compartment, wherein the air guide is disposed between the chassis floor and the cooking compartment (Fig. 2: The horizontal wall beneath Gas Burners #19 & above the inlet duct (see drawing below)).
[AltContent: textbox ([img-media_image1.png])][AltContent: textbox (Air Guide)][AltContent: textbox (Chassis Floor)][AltContent: arrow][AltContent: arrow]










Cl. 15: wherein the air guide includes a guide portion extending from a top of the outlet and configured to guide air exiting the outlet to an intake of the cooling fan (Fig. 2: Air through the duct connected to the inlet of Fan #17 exits the duct & enters the fan).
Cl. 18: further comprising: a chassis floor and at least one chassis sidewall defining the space below the at least one gas burner of the cooktop (Fig. 2: The space beneath each Burner #19 is defined by the horizontal wall beneath Gas Burners #19 & above the inlet duct, the side wall comprising the four sides of Housing #12), the chassis floor and the at least one chassis sidewall disposed between the cooktop and the cooking compartment (Fig. 1, 2), wherein the air guide is disposed between the chassis floor and the cooking compartment and the guide portion extending from the top of the outlet is disposed between the at least one chassis sidewall and the cooling fan (The outlet of the Air Guide (inlet duct leading to Fan #17) is shown to be located between the housing side walls, the chassis bottom wall & the inlet of Fan #17).
Cl. 19: wherein the guide portion extending from the top of the outlet of the air guide is separated from the at least one chassis sidewall by a predetermined clearance (Beginning at Para. 21: Cooling air can flow “through one or more air channels”, indicating each channel must be sized to fit within Housing #12 & be spaced a specific distance from the housing side walls for multiple channels to be provide within the housing).
Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Trice ('389) as applied to Claim 4 above, in view of Kang ('055).
In Re Claim 5, Trice ('389) discloses all aspects of the claimed invention as discussed above, with the possible exception of: further comprising: a top insulation retainer above the cooking compartment, wherein the air guide is disposed between the chassis floor and the top insulation retainer.
Nevertheless, Kang ('055) discloses from the same Cooking Appliance Ventilation System field of endeavor as applicant's invention, the use of insulation (Insulating Member #30) disposed between a Combustion Chamber #26) & the bottom wall of an upper chassis (Top Plate #46), an air guide disposed between the insulation & the upper chassis (Air Passage #22).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the insulation of Kang ('055) into the system of Trice ('389) for the purpose of “[shielding] conduction and convection heat generated from the combustion chamber” (Col. 3, Ln. 24-27).
In Re Claims 6 & 7, Kang ('055) further discloses: wherein the air guide comprises a wall cooperating with the top insulation retainer to form a flow path between the inlet and the outlet / wherein the air guide comprises at least three walls cooperating with the top insulation retainer to form a flow path between the inlet and the outlet (Fig. 1, 5).
In Re Claim 8, with respect to “wherein the three walls include a top wall and two sidewalls extending from the top wall, and wherein the two sidewalls contact the top insulation retainer to form a substantially sealed flow path between the inlet and the outlet”, both Trice ('389) & Kang ('055) disclose the air guide comprises a top wall but do not show side walls; nevertheless, air passages / guides would, of necessity, require side walls to form “passages” or “channels” as described in both Trice ('389) & Kang ('055).
In Re Claims 9 & 10, with respect to “wherein the two sidewalls include one or more flanges in contact with the top insulation retainer” & “wherein the one or more flanges are coupled to the top insulation retainer “, the mounting means between the air guide & insulation would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, since the applicant has not disclosed that a flanged coupling with or without an angled plate solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations: See Para. 26), and the appliance of Trice ('389) would function equally well in either configuration.
In Re Claims 11 & 12, Trice ('389) discloses: wherein the air guide is separated from the chassis floor by a predetermined clearance / wherein the top wall of the air guide is separated from the chassis floor by a predetermined clearance  (Fig. 2).

Claims 13, 14, 16 & 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Trice ('389) as applied to at least one of Claims 1 & 14 above.
In Re Claims 13, 14, 16 & 17, with respect to:
Cl. 13: wherein the air guide includes a flange coupled to the cooling fan;
Cl. 14: wherein the cooling fan includes a lip configured to receive and secure the flange of the air guide to the cooling fan;
Cl. 16: wherein the guide portion extending from the top of the outlet includes a flange coupled to the cooling fan; &
Cl. 17: wherein the guide portion extending from the top of the outlet includes one or more angled plate portions;
the mounting means between the air guide / inlet duct & fan, including at least one angled plate portion, would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, since the applicant has not disclosed that a flanged coupling with or without an angled plate solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations: See Para. 31), and the appliance of Trice ('389) would function equally well in either configuration.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762